COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Willis and Bumgardner
Argued at Salem, Virginia


JAMES EDWARD HORSLEY
                                          MEMORANDUM OPINION * BY
v.        Record No. 2925-97-3         JUDGE JERE M. H. WILLIS, JR.
                                            DECEMBER 22, 1998
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF LYNCHBURG
                     Richard S. Miller, Judge
          Craig P. Tiller (Davidson, Sakolosky &
          Moseley, P.C., on briefs), for appellant.

          Daniel J. Munroe, Assistant Attorney General
          (Mark L. Earley, Attorney General, on brief),
          for appellee.



     On appeal from his conviction for two counts of rape, in

violation of Code § 18.2-61, and one count of taking indecent

liberties with a minor while in a custodial or supervisory

relationship, in violation of Code § 18.2-370.1, James Edward

Horsley contends that the trial court erred in excluding evidence

of a statement by the complaining witness concerning prior sexual

conduct between the complaining witness and a third party.

Because Horsley failed to proffer the statement sufficiently, we

affirm the judgment of the trial court.

     Horsley cared for the victim child while her mother was

incarcerated.   The child reported multiple instances of sexual

assault by Horsley.    A medical examination revealed evidence of

     *
      Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
repeated sexual penetration and disclosed that the child had

contracted trichomoniasis, a sexually transmitted disease.

     At an evidentiary hearing under Code § 18.2-67.7, the rape

shield statute, Horsley sought to introduce evidence that he

contended would "provide an alternative explanation for physical

evidence of physical injury to the complaining witness's intimate

parts."   See Code § 18.2-67.7.    At the hearing, Horsley sought to

introduce evidence that the child had complained of an incident

involving a young male neighbor.     He contended that the

statement, given just after the alleged incident occurred, was an

excited utterance.    The trial court rejected the statement,

ruling that it was hearsay.    Horsley contends on appeal that the

statement sought was admissible as an excited utterance and that

it would have explained the medical finding that the victim had

been sexually penetrated.    Because we cannot determine that the

evidence sought would have satisfied the admissibility

requirements of the rape shield statute, we affirm the trial

court's refusal to admit that statement into evidence.
              II.    INSUFFICIENT PROFFER OF STATEMENTS

     When asked to proffer the statement to the trial court,

Horsley's counsel stated:
          Judge, what I think the witness would say
          would be to rebut what Quanisha just
          testified to. I think that she would testify
          that the girl ran in and made a statement to
          her that they were under the porch and that
          the boy was having some contact with her,
          more than what she described with the clothes
          fully on.




                                  - 2 -
     The rape shield statute is specific in its exceptions.

Horsley's proffer failed to demonstrate that the statement would

have explained the medical finding that the victim had been

sexually penetrated.   Without knowing what the witness would have

said, we cannot rule that the evidence sought would have fit

within an exception to the statute.

     "'When [witness examination] is limited by the court and the

accused challenges the court's ruling on appeal, he or she must

make a proper proffer of the excluded testimony,'" McGann v.

Commonwealth, 15 Va. App. 448, 451, 424 S.E.2d 706, 708 (1992)

(quoting Stewart v. Commonwealth, 10 Va. App. 563, 568, 394

S.E.2d 509, 512 (1990)), "otherwise, the appellate court has no

means of determining if the evidence is material or . . .

admissible."   Speller v. Commonwealth, 2 Va. App. 437, 440, 345

S.E.2d 542, 545 (1986) (citation omitted).   Thus, we "will not

consider an error assigned to the rejection of testimony unless

such testimony has been . . . made a part of the record."     Id.

(citing Whittaker v. Commonwealth, 217 Va. 966, 969, 234 S.E.2d
79, 81 (1977); see also Owens v. Commonwealth, 147 Va. 624, 631,

136 S.E. 765, 767 (1927).

     Horsley's proffer was unclear and insufficient.   It made no

showing that the testimony sought was admissible under Code

§ 18.2-67.7.   We decline Horsley's invitation to find error upon




                               - 3 -
speculation that the witness' testimony would have been

admissible under the exceptions to the rape shield statute.

Accordingly, we affirm the judgment of the trial court.

                                                          Affirmed.




                              - 4 -